 



Exhibit 10.1

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY SECURITIES LAWS OF
ANY STATE OR OTHER JURISDICTION, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE
TRANSFERRED WITHOUT (I) AN EFFECTIVE REGISTRATION OR QUALIFICATION THEREOF UNDER
THE ACT AND THE SECURITIES LAWS OF ANY APPLICABLE STATE OR OTHER JURISDICTION,
OR (II) AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT
SUCH REGISTRATION AND QUALIFICATION IS NOT REQUIRED.

 

IMEDIA BRANDS, INC.

Restricted Stock Unit Award Agreement
(Vendors)

 

iMedia Brands, Inc. (the “Company”) hereby grants to you, the Grantee named
below, the number of units relating to the Company’s common stock set forth in
the table below (the “Units”). This Award of Restricted Stock Units (the
“Restricted Stock Unit Award”) shall be subject to the terms and conditions set
forth in this Agreement, consisting of this cover page and the Restricted Stock
Unit Terms and Conditions on the following pages. Capitalized terms used in the
Agreement but not defined when first used have the meanings ascribed to them in
Section 11 of the Agreement.

 

Name of Grantee: ABG-Shaq, LLC Number of Units Granted: 4,000,000 Grant Date:
November 18, 2019 Vesting Schedule:

Vesting Dates

 

Upon execution of this Restricted Stock Unit Award

February 1, 2021

February 1, 2022

 

Number of Units as to Which the Award Vests

 

1,333,333

1,333,333

1,333,334

 

 

By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement. You acknowledge that you have reviewed this
Agreement and that it sets forth the entire agreement between you and the
Company regarding your rights and obligations in connection with this Restricted
Stock Unit Award.

 

GRANTEE: ABG-SHAQ, LLC IMEDIA BRANDS, INC.     By:   /s/ Jay Dubiner By:   /s/
Timothy A. Peterman   Title:   General Counsel   Title:   Chief Executive
Officer

 



 

 

 

IMEDIA BRANDS, INC.

Restricted Stock Unit Award Agreement

 

Restricted Stock Unit Terms and Conditions

 

1.                Award of Restricted Stock Units. The Company hereby grants to
you, as of the Grant Date, the number of Units identified on the cover page of
this Agreement, subject to the restrictions and other terms and conditions set
forth herein. Each Unit that vests represents the right to receive one share of
the Company’s common stock, par value $0.01 per share (“Share”). Prior to their
settlement or forfeiture in accordance with the terms of this Agreement, the
Units granted to you will be credited to an account in your name maintained by
the Company. This account will be unfunded and maintained for book-keeping
purposes only, with the Units simply representing an unfunded and unsecured
contingent obligation of the Company.

 

2.                Vesting of Units. For purposes of this Agreement, “Vesting
Date” means any date, including the scheduled vesting dates specified in the
Vesting Schedule on the cover page to this Agreement, on which Units subject to
this Agreement vest as provided in this Section 2.

 

(a)  Scheduled Vesting. So long as your Service (as defined in Section 11 of
this Agreement) to the Company and its Affiliates has not ended, the Units will
vest and become non-forfeitable as specified in the Vesting Schedule on the
cover page to this Agreement.

 

(b)  Accelerated Vesting Upon Change in Control. The vesting of the Units shall
be automatically accelerated immediately prior to a Change in Control.

 

(c)  Effect of Termination of Service. Except as otherwise provided in
accordance with Section 2(b) above, if your Service ends for any reason prior to
the vesting of all Units, then this Agreement shall terminate and all remaining
unvested Units shall be forfeited; provided, that, the Company shall remain
obligated to issue and deliver to you any Shares in payment and settlement of
any Units that have vested in accordance with Section 2 prior to the date of
such termination; provided, further, that upon the termination of the Agreement,
dated as of November 18, 2019, by and between Grantee and the Company (the
“License Agreement”) by Grantee in accordance with the terms thereof, all
unvested Units shall be automatically accelerated.

 

3.                Settlement of Units. After any Units vest pursuant to Section
2, the Company shall, as soon as practicable (and effective no later than the
first business day following the date such Units vest), cause to be issued and
delivered to you one Share in payment and settlement of each vested Unit.
Delivery of the Shares shall be effected by, at the Company’s option, the
issuance of a stock certificate to you, by an appropriate entry in the stock
register maintained by the Company’s transfer agent with a notice of issuance
provided to you, or by the electronic delivery of the Shares to a brokerage
account you designate, and shall be subject to compliance with all applicable
legal requirements as provided in Section 12, and shall be in complete
satisfaction and settlement of such vested Units. The Company will pay any
original issue or transfer taxes with respect to the issue and transfer of
Shares to you pursuant to this Agreement, and all fees and expenses incurred by
the Company in connection therewith. If the Units that vest include a fractional
Unit, the Company shall round down the number of vested Units to the nearest
whole Unit prior to issuance of Shares as provided herein.

 

4.                Dividends and Voting Rights. You shall not be a shareholder of
the Company or have voting rights, and shall not be entitled to receive cash
dividends or other distributions, with respect to the Shares underlying the
Units unless and until such Shares are reflected as issued and outstanding
shares on the Company’s stock ledger.

 

5.                Restrictions on Transfer. You may not sell, transfer, or
otherwise dispose of or pledge or otherwise hypothecate or assign the Units. Any
such attempted sale, transfer, disposition, pledge, hypothecation or assignment
shall be null and void. For the avoidance of doubt, once any Unit has been
settled and the corresponding Share has been delivered, such Share shall be
freely transferable, subject to compliance with Section 15(e).

 

6.                Choice of Law. This Agreement will be interpreted and enforced
under the laws of the state of Minnesota (without regard to its conflicts or
choice of law principles).

 

7.                No Right to Continued Service. This Agreement does not give
you a right to continued Service with the Company or any Affiliate.

 



2

 

 

8.                Binding Effect. This Agreement will be binding in all respects
on your heirs, representatives, successors and assigns, and on the successors
and assigns of the Company.

 

9.                Notices. Every notice or other communication relating to this
Agreement shall be in writing and shall be mailed to or delivered to the party
for whom it is intended at such address as may from time to time be designated
by it in a notice mailed or delivered to the other party as herein provided.
Unless and until some other address is so designated, all notices or
communications by you to the Company shall be mailed or delivered to the Company
at its office at 6740 Shady Oak Road, Eden Prairie, MN 55344, and all notices or
communications by the Company to you may be mailed to you at the address
provided to the Company simlutaneously with delivery of this Agreement.

 

10.             Adjustments for Changes in Capitalization. In the event of any
equity restructuring (within the meaning of FASB ASC Topic 718 - Stock
Compensation) that causes the per share value of Shares to change, such as a
stock dividend, stock split, spinoff, rights offering or recapitalization
through an extraordinary dividend, the Company shall make such adjustments as it
deems equitable and appropriate to the number and kind of Shares subject to this
Agreement. In the event of any other change in corporate capitalization,
including a merger, consolidation, reorganization, or partial or complete
liquidation of the Company, such equitable adjustments described in the
foregoing sentence may be made as determined to be appropriate and equitable by
the Company to prevent dilution or enlargement of rights of the Grantee.

 

11.             Definitions. The following terms, and terms derived from the
following terms, shall have the following meanings when used in this Agreement
with initial capital letters unless, in the context, it would be unreasonable to
do so.

 

(a)  “Affiliate” means any corporation that is a Subsidiary or Parent of the
Company.

 

(b)  “Change in Control” means one of the following:

 

(1)       The acquisition by any individual, entity or Group of beneficial
ownership (within the meaning of Exchange Act Rule 13d-3) of 30% or more of
either (i) the then outstanding shares of Company Stock, or (ii) the combined
voting power of the then outstanding Company Voting Securities. Notwithstanding
the foregoing sentence, the following acquisitions will not constitute a Change
in Control:

 

(A)       any acquisition of Stock or Company Voting Securities directly from
the Company;

 

(B)       any acquisition of Stock or Company Voting Securities by the Company
or any of its wholly-owned Subsidiaries;

 

(C)       any acquisition of Stock or Company Voting Securities by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its Subsidiaries; or

 

(D)       any acquisition of beneficial ownership by any entity with respect to
which, immediately following such acquisition, more than 70% of, respectively,
the then outstanding shares of common stock and the combined voting power of the
outstanding Voting Securities of such entity (or its Parent) is beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who beneficially owned, respectively, the outstanding Stock and
outstanding Company Voting Securities immediately before such acquisition in
substantially the same proportions as their ownership of the outstanding Stock
and outstanding Company Voting Securities, as the case may be, immediately
before such acquisition.

 

(2)       Individuals who are Continuing Directors cease for any reason to
constitute a majority of the members of the Board.

 

(3)       The consummation of a Corporate Transaction unless, immediately
following such Corporate Transaction, all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
outstanding Stock and outstanding Company Voting Securities immediately prior to
such Corporate Transaction beneficially own, directly or indirectly, more than
70% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding Voting Securities, as the case may
be, of the of the surviving or acquiring entity (or its Parent) resulting from
such Corporate Transaction in substantially the same proportions as their
ownership, immediately before such Corporate Transaction, of the outstanding
Stock and outstanding Company Voting Securities, as the case may be.

 



3

 

 

Notwithstanding the foregoing:

 

(i)        a Change in Control shall not be deemed to occur with respect to a
Grantee if the acquisition of the 30% or greater interest referred to in Section
11(b)(1) is by a Group that includes the Grantee, or if at least 30% of the then
outstanding common stock or combined voting power of the then outstanding Voting
Securities of the surviving or acquiring entity referred to in Section 11(b)(3)
shall be beneficially owned, directly or indirectly, immediately after the
Corporate Transaction by a Group that includes the Grantee; and

 

(ii)       to the extent that this Restricted Stock Unit Award constitutes a
deferral of compensation subject to Code Section 409A, then no Change in Control
shall be deemed to have occurred upon an event described in Section 11(b) unless
the event would also constitute a change in ownership or effective control of,
or a change in the ownership of a substantial portion of the assets of, the
Company under Code Section 409A.

 

(c)  “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time, and the regulations promulgated thereunder.

 

(d)  “Continuing Director” means an individual (i) who is, as of the date of the
Agreement, a director of the Company, or (ii) who is elected as a director of
the Company subsequent to the date of the Agreement and whose initial election,
or nomination for initial election by the Company’s shareholders, was approved
by at least a majority of the then Continuing Directors, but excluding, for
purposes of this clause (ii), any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest.

 

(e)  “Corporate Transaction” means means a reorganization, merger or
consolidation of the Company, a statutory exchange of outstanding Company Voting
Securities, or a sale or disposition (in one or a series of transactions) of all
or substantially all of the assets of the Company.

 

(f)  “Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time.

 

(g)  “Group” means two or more persons acting as a partnership, limited
partnership, syndicate or other group for the purpose of acquiring, holding or
disposing of securities of an entity.

 

(h)  “Parent” means a “parent corporation,” as defined in Code Section 424(e).

 

(i)  “Securities Act” means the Securities Act of 1933, as amended and in effect
from time to time.

 

(j)  “Service” means the provision of services by the Grantee to the Company or
any Affiliate pursuant to the License Agreement.

 

(k)  “Stock” means the Shares of the Company.

 

(l)  “Subsidiary” means a “subsidiary corporation,” as defined in Code Section
424(f), of the Company.

 

(m)  “Voting Securities” of an entity means the outstanding securities entitled
to vote generally in the election of directors (or comparable equity interests)
of such entity.

 

12.             Compliance with Applicable Legal Requirements. No Shares shall
be issued and delivered unless the issuance of the Shares complies with all
applicable legal requirements, including compliance with the provisions of
applicable state and federal securities laws, and the requirements of any
securities exchanges on which the Company’s Shares may, at the time, be listed.

 



4

 

 

13.             Restrictive Legends. Shares issued in settlement of the Units
may be notated with one or all of the following legends:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

and any legend required by the securities laws of any state to the extent such
laws are applicable to the Shares represented by the certificate, instrument, or
book entry so legended.

 

You agree that in order to ensure compliance with the restrictions referred to
in this Agreement, the Company may issue appropriate “stop transfer”
instructions to its transfer agent. The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shares or to accord the right to vote or pay dividends to any transferee
to whom such Shares shall have been so transferred.

 

14.             Electronic Delivery and Acceptance. The Company may deliver any
documents related to this Award by electronic means and request your acceptance
of this Agreement by electronic means. You hereby consent to receive all
applicable documentation by electronic delivery and to participate in the
Restricted Stock Unit Award through an on-line (and/or voice activated) system
established and maintained by the Company or the Company’s third-party stock
administrator (if any).

 

15.             Representations and Warranties of the Grantee. The Grantee
hereby represents and warrants to the Company as of the date hereof as follows:

 

(a)  Authority. Grantee has all necessary power and authority to execute and
deliver this Agreement and to carry out its provisions. All action on Grantee’s
part required for the lawful execution and delivery of this Agreement has been
taken. This Agreement, when executed and delivered by the Grantee, shall
constitute the valid and binding obligation of the Grantee enforceable in
accordance with its terms, subject to laws of general application relating to
bankruptcy, insolvency or other laws of general application affecting
enforcement of creditors’ rights.

 

(b)  Acquisition for Own Account. The Grantee represents that it is acquiring
the Units (and any Shares issued upon vesting) solely for its own account and
beneficial interest for investment and not for sale or with a view to
distribution of the Unitr or Shares or any part thereof, has no present
intention of selling (in connection with a distribution or otherwise), granting
any participation in, or otherwise distributing the same, and does not presently
have reason to anticipate a change in such intention.

 

(c)  Information and Sophistication. The Grantee hereby: (i) represents that it
has had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of this Restricted Stock Unit Award and
regarding the Company’s business, financial condition and prospects and (ii)
further represents that it has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risk of this
investment. The Grantee has reviewed the reports of the Company filed with the
Securities and Exchange Commission and available at www.sec.gov/edgar.shtml,
including the risks noted therein.

 

(d)  Ability to Bear Economic Risk. The Grantee acknowledges that investment in
the Units (and any Shares issued upon vesting) involves a high degree of risk,
and represents that it is able, without materially impairing its financial
condition, to hold the Shares for an indefinite period of time and to suffer a
complete loss of its investment.

 



5

 

 

(e)  Further Limitations on Disposition. Concurrently with the execution and
delivery of this Agreement, Grantee and the Company are entering into that
certain Registration Rights Agreement (the “Registration Rights Agreement”).
Without in any way limiting the representations set forth above or the parties
respective rights and obligations under the Registration Rights Agreement, such
Grantee acknowledges and agrees that the Shares to be issued upon settlement of
the Units are “restricted securities” as defined in Rule 144 promulgated under
the Securities Act and must be held indefinitely unless they are subsequently
registered under the Securities Act or an exemption from such registration is
available. Grantee has been advised or is aware of the provisions of Rule 144,
which permits limited resale of shares acquired in a private placement subject
to the satisfaction of certain conditions, including, among other things: the
availability of certain current public information about the Company, the resale
occurring following the required holding period under Rule 144 and the number of
shares being sold during any three-month period not exceeding specified
limitations. Grantee further agrees not to make any disposition of all or any
portion of the Shares to be issued upon settlement of the Units unless and
until:

 

(i) There is then in effect a registration statement under the Securities Act
covering such proposed disposition (including, without limitation, a
registration pursuant to the Registration Rights Agreement) and such disposition
is made in accordance with such registration statement (the Company has no
present intention of filing such a registration statement); or

 

(ii) An exemption from such registration is available such that such disposition
will not require registration under the Securities Act or any applicable state
securities laws.

 

The Grantee understands that if the Company ceases to file reports pursuant to
Section 15(d) of the Exchange Act, or if a registration statement covering the
securities under the Securities Act is not in effect when the Grantee desires to
sell the Shares, the Grantee may be required to hold such securities for an
indefinite period.

 

(f)  Accredited Investor Status. The Grantee is an “accredited investor” as such
term is defined in Rule 501 under the Securities Act.

 

(g)  Residence. If Grantee is an individual, then Grantee resides in the state
or province identified in the address of Grantee provided to the Company; if
Grantee is a partnership, corporation, limited liability company or other
entity, then the office or offices of Grantee in which its investment decision
was made is located at the address or addresses of Grantee provided to the
Company.

 

(h)  Foreign Investors. If Grantee is not a United States person (as defined by
Section 7701(a)(30) of the Code), Grantee hereby represents that it has
satisfied itself as to the full observance of the laws of its jurisdiction in
connection with the receipt of Shares upon vesting of the Units or any use of
this Agreement, including (i) the legal requirements within its jurisdiction for
the receipt of the Shares, (ii) any foreign exchange restrictions applicable to
such receipt, (iii) any government or other consents that may need to be
obtained, and (iv) the income tax and other tax consequences, if any, that may
be relevant to the acquisition, holding, redemption, sale or transfer of the
Shares. Grantee’s beneficial ownership of the Shares will not violate any
applicable securities or other laws of Grantee’s jurisdiction.

 

(i)  Tax Liability. The Grantee has reviewed with its own tax advisors and
counsel the federal, state, local and foreign tax consequences of this
Restricted Stock Unit Award and the transactions contemplated by this Agreement.
The Grantee understands that it (and not the Company) shall be responsible for
its own tax liability that may arise as a result of this Restricted Stock Unit
Award or the transactions contemplated by this Agreement.

 



6

 

 

16.             Standstill Agreement.

 

(a)  Except as specifically permitted or required by this Restricted Stock Unit
Award, the Grantee will not, directly or indirectly, without the prior approval
of the Company’s board of directors (the “Company Board”),

 

(i) acquire (or offer, propose or agree to acquire) any shares of common stock
of the Company (“Common Stock”) by any means whatsoever (excluding pursuant to
this Restricted Stock Unit Award) if the total number of shares of Common Stock
then beneficially owned by the Grantee and its Affiliates and any other persons
whose beneficial ownership of Common Stock would be aggregated with the
Grantee’s for purposes of Section 13(d) of the Exchange Act, does not exceed
4.999% of the total number of issued and outstanding shares of Common Stock
(including for such purpose the shares of Common Stock issuable upon any
conversion or exercise of another security including a warrant) For the
avoidance of doubt, the foregoing restriction shall not limit the number of
Shares that Grantee would otherwise be entitled to be issued and delivered
pursuant to this Restricted Stock Unit Award.  For these purposes, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder;

 

(ii) engage, or become a participant, in any “solicitation” of “proxies” (as
such terms are defined in Regulation 14A under the Exchange Act) or consent to
vote any shares of Common Stock;

 

(iii) grant a proxy or otherwise transfer the right to vote any shares of Common
Stock, other than to the Company’s designee(s) pursuant to a proxy solicitation
conducted by or on behalf of the Company Board;

 

(iv) act or seek to control or influence the management, the Company Board or
policies of the Company (including by seeking to call a shareholders meeting,
proposing or nominating any person for election to the Company’s Board,
submitting a proposal for action at a shareholders meeting or by consent of the
shareholders in lieu of a meeting, proposing a merger, statutory share exchange
or other business combination or extraordinary corporate transaction, or
otherwise);

 

(v) publicly disclose any intention, plan or arrangement inconsistent with the
foregoing; or

 

(vi) advise, assist or encourage any other persons in connection with any of the
foregoing or to do any of the foregoing.

 

(b)  The obligations of the Grantee under this Section shall terminate (i) in
the event any bona fide third party tender or exchange offer is publicly
announced and commenced by any person other than the Grantee or an affiliate of
the Grantee and any other persons whose beneficial ownership of Common Stock
would be aggregated with the Grantee’s for purposes of Section 13(d) of the
Exchange Act for at least 50% of the outstanding shares of Common Stock that is
conditioned upon the offeror receiving tenders for at least 50% of the
outstanding shares of Common Stock, (ii) in the event the Company enters into
any agreement to merge or enter into a statutory share exchange with any person
other than the Grantee or an affiliate of the Grantee or any other persons whose
beneficial ownership of Common Stock would be aggregated with the Grantee’s for
purposes of Section 13(d) of the Exchange Act following the closing of which the
Common Stock would cease to be registered under the Exchange Act or (iii) on
July 31, 2023. All of the provisions of this Section shall be reinstated and
shall apply in full force according to their terms in the event that: (A) if the
provisions of Section 16(a) shall have terminated as the result of clause (i),
and such tender or exchange offer (as originally made or as amended or modified)
shall have terminated without acquisition by the offeror of at least 50% of the
outstanding shares of Common Stock; or (B) if the provisions of Section 16(a)
shall have terminated as a result of clause (ii), such merger or share exchange
agreement shall have been terminated prior to its closing. Upon reinstatement of
the provisions of Section 16(a), the provisions of this Section 16(b) shall
continue to govern in the event that any of the events described in this Section
16(b) shall subsequently occur. For the avoidance of doubt, the restrictions set
forth in this Section 16(a) shall not restrict any actions of any equityholder
of Authentic Brands Group, LLC or its successor or any affiliate of any such
equityholder other than the Grantee.

 

17.             Severability. In case any one or more of the provisions of this
Restricted Stock Unit Agreement shall be invalid or unenforceable in any
respect, the validity and enforceability of the remaining terms and provisions
of this Restricted Stock Agreement shall not in any way be affected or impaired
thereby and the parties will attempt in good faith to agree upon a valid and
enforceable provision which shall be a commercially reasonable substitute
therefor, and upon so agreeing, shall incorporate such substitute provision in
this Restricted Stock Agreement.

 

18.             Entire Agreement. This Restricted Stock Unit Agreement
constitutes the entire agreement between the parties pertaining to the subject
matter contained in it and supersedes all prior and contemporaneous agreements,
representations and undertakings of the parties, whether oral or written, with
respect to such subject matter.

 



7

 

 

THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN
QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND
THE ISSUANCE OF THE SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFOR PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SECURITIES IS EXEMPT FROM THE QUALIFICATION BY SECTION 25100, 25102 OR 25105
OF THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT
ARE EXPRESSLY CONDITIONED UPON THE QUALIFICATION BEING OBTAINED UNLESS THE SALE
IS SO EXEMPT.

 

By signing the cover page of this Agreement or otherwise accepting this
Restricted Stock Unit Award in a manner approved by the Company, you agree to
all the terms and conditions contained in this Agreement.

 



8

 